10 N.Y.3d 917 (2008)
In the Matter of CITY OF NEW YORK, Appellant, Relative to the Melrose Commons Urban Renewal Area, Phase II. KAISER WOODCRAFT CORP., Respondent.
Court of Appeals of the State of New York.
Submitted June 23, 2008.
Decided June 25, 2008.
Motion by Port Authority of New York and New Jersey for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.